DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No.11/057,584 and U.S. Patent No. 10,815,312. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined on the comparison table below.

Instant application 17/362,312
US Patent 11,057,584
1. A device for holding a video and recording apparatus, the device comprising: a carrier that receives a video and recording apparatus, the carrier defining a metal portion; a holster that receives said carrier, said holster comprising: a magnetic element; and a view hole to allow video to be recorded by the video and recording apparatus, the view hole comprising a wide-angle lens and positioned so as to be aligned with a camera or recording device of the video and recording apparatus; wherein the magnetic element of the holster, in combination with said metal portion of said carrier, acts to urge said carrier into said holster and registers said carrier within said holster.

1. A device for holding a video and recording apparatus, the device comprising: a carrier that receives a video and recording apparatus, the carrier defining a metal portion; a holster that removably receives said carrier, said holster comprising: a magnetic element; and a view hole to allow video to be recorded by the video and recording apparatus, wherein a wide-angle lens is attached to an exterior portion of the holster and positioned so as to be aligned with a camera or recording device of the video and recording apparatus; wherein the magnetic element of the holster, in combination with said metal portion of said carrier, acts to urge said carrier into said holster and registers said carrier within said holster, wherein when said carrier is registered within said holster, the camera or recording device of the video and recording apparatus, the view hole, and the wide-angle lens become aligned such that a pathway between the camera or recording device of the video and recording apparatus, the view hole, and the wide-angle lens becomes unobstructed.
2. The device of claim 1, wherein the wide-angle lens provides a horizontal field of view between 5 and 180 degrees.

2. The device of claim 1, wherein the wide-angle lens provides a horizontal field of view between 5 and 180 degrees.
3. The device of claim 1, wherein the video and recording apparatus comprises a device for mobile computing and video and audio recording and playback.

3. The device of claim 1, wherein the video and recording apparatus comprises a device for mobile computing and video and audio recording and playback.
4. The device of claim 1, wherein the video and recording apparatus comprises a smartphone.

4. The device of claim 1, wherein the video and recording apparatus comprises a smartphone.
5. The device of claim 4, wherein the carrier is sized to accept any smartphone.

5. The device of claim 4, wherein the carrier is sized to accept any smartphone.
6. The device of claim 1, wherein the wide-angle lens is removable from the view hole.

6. The device of claim 1, wherein the wide-angle lens is removable from the view hole.
7. The device of claim 1, wherein the wide-angle lens is removable from the view hole by unscrewing the wide-angle lens.

7. The device of claim 1, wherein the wide-angle lens is removable from the view hole by unscrewing the wide-angle lens.
8. The device of claim 7, wherein a second wide-angle lens with a different horizontal field of view is screwed into the view hole.

8. The device of claim 7, wherein a second wide-angle lens with a different horizontal field of view is screwed into the view hole








Instant application 17/362,312
US Patent 10,812,755
9. A device for removably securing a video and recording apparatus within an article of clothing, the device comprising: a carrier that receives a video and recording apparatus, the carrier defining a metal portion; a holster that receives said carrier, said holster comprising: at least one fastener; a magnetic element; and a view hole to allow video to be recorded by the video and recording apparatus, the view hole comprising a wide-angle lens and positioned so as to be aligned with a camera or recording device of the video and recording apparatus; wherein the magnetic element of the holster, in combination with said metal portion of said carrier, acts to urge said carrier into said holster and registers said carrier within said holster; and a retaining plate, the retaining plate including at least one fastener for securing said holster to said retaining plate via the at least one fastener of the holster, whereby the holster may be fastened to said retaining plate, and said video and recording apparatus is placed into said carrier, which is in turn placed into said holster such that the video and recording apparatus is attached to or within an article of clothing.

1. A device for removably securing a video and recording apparatus within an article of clothing, the device comprising: a carrier that receives a video and recording apparatus, the carrier defining a metal portion; a holster that receives said carrier, said holster comprising: at least one fastener; a magnetic element; and a view hole to allow video to be recorded by the video and recording apparatus, the view hole comprising a wide-angle lens and positioned so as to be aligned with a camera or recording device of the video and recording apparatus; wherein the magnetic element of the holster, in combination with said metal portion of said carrier, acts to urge said carrier into said holster and registers said carrier within said holster; and a retaining plate, the retaining plate including at least one fastener for securing said holster to said retaining plate via the at least one fastener of the holster, whereby the holster may be fastened to said retaining plate, and said video and recording apparatus is placed into said carrier, which is in turn placed into said holster such that the video and recording apparatus is attached to or within an article of clothing; wherein the article of clothing includes a view opening and the holster is secured within the article of clothing whereby the wide-angle lens is aligned with the view opening and the camera or recording device of the video and recording apparatus is aligned with the wide-angle lens, such that there is an unobstructed path between said video and recording apparatus and wide-angle lens and the exterior of said article of clothing by way of the view opening.
10. The device of claim 9, wherein the article of clothing defines a compartment for receipt of the carrier, the holster, and the video and recording apparatus.

2. The device of claim 1, wherein the article of clothing defines a compartment for receipt of the carrier, the holster, and the video and recording apparatus.
11. The device of claim 9, wherein the article of clothing includes a view opening and the holster is attached to an inner surface of the article of clothing whereby the wide-angle lens is aligned with the view opening and the camera or recording device of the video and recording apparatus is aligned with the wide-angle lens, such that there is an unobstructed path between said video and recording apparatus and wide-angle lens and the exterior of said article of clothing by way of the view opening.

3. The device of claim 1, wherein said retaining plate defines a view opening aligned with said view opening in said article of clothing to maintain an unobstructed path between said video and recording apparatus and wide-angle lens and an exterior of said article of clothing by way of said view opening in said retaining plate and said view opening in said article of clothing.
12. The device of claim 11, wherein said retaining plate defines a view opening aligned with said view opening in said article of clothing to maintain an unobstructed path between said video and recording apparatus and wide-angle lens and an exterior of said article of clothing by way of said view opening in said retaining plate and said view opening in said article of clothing.

3. The device of claim 1, wherein said retaining plate defines a view opening aligned with said view opening in said article of clothing to maintain an unobstructed path between said video and recording apparatus and wide-angle lens and an exterior of said article of clothing by way of said view opening in said retaining plate and said view opening in said article of clothing.
13. The device of claim 9, wherein the video and recording apparatus detects a first upright orientation upon insertion of the video and recording apparatus into said holster, detects a second, different orientation and, if said second, different orientation is maintained for a predetermined period of time, the video and recording apparatus generates an alert informing of such a condition.

4. The device of claim 1, wherein the video and recording apparatus detects a first upright orientation upon insertion of the video and recording apparatus into said holster, detects a second, different orientation and, if said second, different orientation is maintained for a predetermined period of time, the video and recording apparatus generates an alert informing of such a condition.
14. The device of claim 9, wherein if the video and recording apparatus detects occurrence of an event, the video and recording apparatus retains video and audio previously recorded for a predetermined pre-event period of time and continues to record video and audio.

5. The device of claim 1, wherein if the video and recording apparatus detects occurrence of an event, the video and recording apparatus retains video and audio previously recorded for a predetermined pre-event period of time and continues to record video and audio.
15. The device of claim 14, wherein the event comprises a gunshot, retrieval of a user's gun out of a gun holster, running, a struggle, or entry into a specified geographic zone corresponding to a location of an emergency call.

6. The device of claim 5, wherein the event comprises a gunshot, retrieval of a user's gun out of a gun holster, running, a struggle, or entry into a specified geographic zone corresponding to a location of an emergency call.
16. The device of claim 9, wherein the video and recording apparatus comprises a device for mobile computing and video and audio recording and playback.

7. The device of claim 1, wherein the video and recording apparatus comprises a device for mobile computing and video and audio recording and playback.
17. The device of claim 9, wherein the video and recording apparatus comprises a smartphone.

8. The device of claim 1, wherein the video and recording apparatus comprises a smartphone.
18. A method of securing a video and recording apparatus within an article of clothing, the method comprising: providing a device for holding a video and recording apparatus, the device comprising: a carrier that receives the video and recording apparatus, the carrier defining a metal portion; a holster that receives said carrier, said holster comprising: at least one fastener; a magnetic element; and a view hole to allow video to be recorded by the video and recording apparatus, the view hole comprising a wide-angle lens and positioned so as to be aligned with a camera or recording device of the video and recording apparatus; providing a video and recording apparatus for the carrier; receiving the carrier within the holster; providing a retaining plate, the retaining plate defining a view opening and including at least one fastener for securing said holster to said retaining plate via the at least one fastener of the holster, whereby the holster may be fastened to said retaining plate; providing an article of clothing that defines a compartment for receipt of the carrier, the holster, and the video and recording apparatus; defining a view opening on the article of clothing whereby the view opening of the retaining plate is aligned with the view opening in said article of clothing to maintain an unobstructed path between said video and recording apparatus and wide-angle lens and an exterior of said article of clothing by way of said view opening in said retaining plate and said view opening in said article of clothing; and recording video and collecting video data.

9. A method of securing a video and recording apparatus within an article of clothing, the method comprising: providing a device for holding a video and recording apparatus, the device comprising: a carrier that receives the video and recording apparatus, the carrier defining a metal portion; a holster that receives said carrier, said holster comprising: at least one fastener; a magnetic element; and a view hole to allow video to be recorded by the video and recording apparatus, the view hole comprising a wide-angle lens and positioned so as to be aligned with a camera or recording device of the video and recording apparatus; providing a video and recording apparatus for the carrier; receiving the carrier within the holster; providing a retaining plate, the retaining plate defining a view opening and including at least one fastener for securing said holster to said retaining plate via the at least one fastener of the holster, whereby the holster may be fastened to said retaining plate; providing an article of clothing that defines a compartment for receipt of the carrier, the holster, and the video and recording apparatus; defining a view opening on the article of clothing whereby the view opening of the retaining plate is aligned with the view opening in said article of clothing to maintain an unobstructed path between said video and recording apparatus and wide-angle lens and an exterior of said article of clothing by way of said view opening in said retaining plate and said view opening in said article of clothing; and recording video and collecting video data.
19. The method of claim 18, further comprising removing the carrier from the holster whereby a user may take photographs or record video with the video and recording apparatus.

10. The method of claim 9, further comprising removing the carrier from the holster whereby a user may take photographs or record video with the video and recording apparatus.
20. The method of claim 18, further comprising: providing a magnetic field within said holster that operates to register said video and recording apparatus in a docked position and secure said carrier and video and recording apparatus within the holster; determining a first orientation of the video and recording apparatus when the video and recording apparatus is first registered within the holster; determining a second orientation of the video and recording apparatus after the video and recording apparatus has been registered within the holster; and setting a predetermined period of time for the video and recording apparatus to be in said second orientation, such that if the video and recording apparatus remains in the second orientation for a period of time that exceeds the predetermined period of time, the video and recording apparatus issues an alert.

11. The method of claim 9, further comprising: providing a magnetic field within said holster that operates to register said video and recording apparatus in a docked position and secure said carrier and video and recording apparatus within the holster; determining a first orientation of the video and recording apparatus when the video and recording apparatus is first registered within the holster; determining a second orientation of the video and recording apparatus after the video and recording apparatus has been registered within the holster; and setting a predetermined period of time for the video and recording apparatus to be in said second orientation, such that if the video and recording apparatus remains in the second orientation for a period of time that exceeds the predetermined period of time, the video and recording apparatus issues an alert.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/            Examiner, Art Unit 2481